Order entered January 8, 2020




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-19-01131-CR

                              RAY DON WILSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-75289-U

                                          ORDER
       Before the Court is the January 3, 2020 first request for additional time filed by court

reporter Sasha Brooks. We GRANT the request and ORDER the reporter’s record filed on or

before February 7, 2020.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE